Exhibit 10.1
The St. Joe Company
133 South WaterSound Parkway,
WaterSound, Florida 32413
March 4, 2011
Hugh M. Durden
Chairman
Alfred I. duPont Testamentary Trust
510 Alfred duPont Place
Jacksonville, FL 32202
Dear Hugh:
     This letter agreement confirms that you are empowered to act, solely in
your capacity as a director of The St. Joe Company (the “Company”) and as a
member of the Executive Committee of the Board of Directors of the Company (the
“Board”) and not as an employee or officer of the Company, as the interim Chief
Executive Officer of the Company (“Interim CEO”) for a period of 60 days from
the date hereof, or such earlier date as the Board may determine in its sole
discretion. As Interim CEO, you will exercise the authority and perform the
duties of the Chief Executive Officer of the Company reporting to and under the
direction of the Executive Committee of the Board. While you are Interim CEO,
the Company will continue its search for a permanent Chief Executive Officer.
     In addition to the regular compensation that you receive as a non-employee
director of the Board, you will be paid $100,000 for your service as the Interim
CEO. You acknowledge and agree that you will be treated as an independent
contractor (and not as an employee) of the Company and that you will not be
eligible for, or entitled to receive, any employee benefits, severance benefits
or other compensation. The Company will reimburse you for all reasonable
business expenses incurred in accordance with its customary policies.
     Please acknowledge acceptance of the foregoing by executing the letter
below and returning it to my attention. Please retain a copy for your records.

 



--------------------------------------------------------------------------------



 



            Sincerely,

The St. Joe Company
      By:   /s/ Bruce R. Berkowitz         Name:   Bruce R. Berkowitz       
Title:   Chairman of the Board     

          AGREED AND ACCEPTED:
      By:   /s/ Hugh M. Durden         Name:   Hugh M. Durden        Date: 
March 5, 2011       

 